CRAWFORD, Judge
(dissenting in part and concurring in the result):
Generally, the prosecution may withdraw from a pretrial agreement at any time prior to the entry of the guilty plea, unless there has been “detrimental reliance,” such as giving up one’s Fifth Amendment right. Shepardson v. Roberts, 14 MJ 354, 358 (CMA 1983). I agree with the majority to affirm *309the decision of the United States Air Force Court of Criminal Appeals. However, I reach this conclusion on the basis of appellant’s conduct during'the 5-month continuance, and not upon detrimental reliance. During that period, the defense consulted a number of experts throughout the United States in determining whether a defense was available. Based on this consultation, they consciously concluded there was no defense in this case.
The bench and bar should not read too much into the majority opinion, since the “voice any concern” (read failure-to-object) language, 49 MJ at 308, seems to suggest a proposition rejected in Mabry v. Johnson, 467 U.S. 504, 104 S.Ct. 2543, 81 L.Ed.2d 437 (1984). The Supreme Court in Mabry unanimously rejected the proposition that “ ‘fairness’ preclude[s] the prosecution’s withdrawal of a plea proposal once accepted by. [a] respondent.” Id. at 506, 104 S.Ct. 2543.